


Exhibit 10.01(q)

 

ADVISORY AGREEMENT

 

among

 

CHAMONIX GLOBAL HORIZONS LLC

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

and

 

CAPITAL FUND MANAGEMENT S. A.

 

 

Dated as of December 28, 2011

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

Table of Contents

 

 

 

Page

1.

Undertakings in Connection with Offering of Global Horizons Units

2

2.

Duties of the Trading Advisor

2

3.

Trading Advisor Independent

4

4.

Commodity Broker; Floor Brokers

4

5.

Allocation of Company Assets to Trading Advisor; Allocation of Receipts and
Charges

5

6.

Compensation

6

7.

Term and Termination

7

8.

Right to Advise Others; Uniformity of Acts and Practices

7

9.

Speculative Position Limits

8

10.

Additional Undertakings by the Trading Advisor

8

11.

Representations and Warranties

8

12.

Entire Agreement

14

13.

Exculpation and Indemnification

14

14.

Assignment

16

15.

Amendment; Waiver

16

16.

Severability

16

17.

No Third-Party Beneficiaries

17

18.

Notices

17

19.

Governing Law

18

20.

Consent to Jurisdiction

18

21.

Promotional Material

18

22.

Confidentiality

18

23.

Counterparts

19

24.

Headings

19

Appendix A - List of Authorized Traders

A-1

Appendix B - List of Commodity Interests Traded by Trading Advisor

B-1

Appendix C - Commodity Trading Authority

C-1

Appendix D - Trading Program

D-1

Appendix E - Compensation Structure

E-1

Appendix F - Risk Factors and Potential Conflicts of Interest

F-1

Appendix G - Summary Execution, Soft Commission Policy and other EU matters

G-1

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”), made as of December 28 2011, among
CHAMONIX GLOBAL HORIZONS LLC, a Delaware limited liability company (the
“Company”), BLACKROCK INVESTMENT MANAGEMENT LLC, a Delaware limited liability
company and the manager of the Company (the “Manager”), and CAPITAL FUND
MANAGEMENT S. A. (the “Trading Advisor”).

 

W I T N E S S E T H:

 

WHEREAS, the Company trades, buys, sells or otherwise acquires, holds or
disposes of forward contracts, futures contracts for commodities, financial
instruments and currencies on United States and foreign exchanges, any rights
pertaining thereto and any options thereon or on physical commodities and
engages in all activities incident thereto (the foregoing forms of investment
being collectively referred to herein as “commodity interests”);

 

WHEREAS, a holder of interests in the Company, BlackRock Global Horizons I, LP
(the “Global Horizons Fund”), currently offers units of limited partnership
interests in the Global Horizons Fund (the “Global Horizons Units”) for sale to
investors in an offering exempt from registration under the Securities Act of
1933, as amended (the “1933 Act”), pursuant to Section 4(2) thereof and Rule 506
under Regulation D promulgated thereunder, as described in the Global Horizons
Fund’s confidential private placement memorandum (the “Global Horizons
Memorandum”) that has been filed with the Commodity Futures Trading Commission
(the “CFTC”) and the National Futures Association (the “NFA”) pursuant to the
Commodity Exchange Act, as amended (the “CEA”), the commodity pool operator and
commodity trading advisor regulations promulgated under the CEA by the CFTC (the
“Commodity Regulations”), and NFA rules promulgated under the CEA (the “NFA
Rules”);

 

WHEREAS, the Global Horizons Fund had previously sold Global Horizons Units
publicly pursuant to an effective registration under the 1933 Act.  Such public
offering was discontinued in 1998, and the Global Horizons Units now being
offered are the same class of equity securities as the outstanding Global
Horizons Units;

 

WHEREAS, interests in the Company may be held by the Global Horizons Fund and by
additional entities sponsored or managed by the Manager or an affiliate (each
such entity, including the Global Horizons Fund, a “BlackRock Vehicle”);

 

WHEREAS, the Trading Advisor is engaged in the business of, among other things,
making trading decisions on behalf of investors in the purchase and sale of
certain commodity interests; and

 

WHEREAS, the Company desires the Trading Advisor, upon the terms and conditions
set forth herein, to act as a trading advisor for the Company and to make
commodity interests investment decisions for the Company with respect to the
Company’s assets from time to time, and the Trading Advisor desires to so act;

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      Undertakings in Connection with Offering
of Global Horizons Units.

 

(a)                     Undertakings by the Trading Advisor.  The Trading
Advisor agrees to use its best efforts to cooperate with the Global Horizons
Fund and the Manager in amending the Global Horizons Memorandum, including
without limitation by providing, as promptly as may be reasonably practicable,
the information (if any) regarding the Trading Advisor and its principals which
the Manager reasonably believes to be necessary or advisable to include in the
Global Horizons Memorandum, as the same may be amended from time to time;
provided, that nothing herein shall require the Trading Advisor to disclose any
proprietary or confidential information related to its trading programs, systems
or strategies or to its clients.

 

(b)                     Certain Defined Terms.  As used in this Agreement, the
term “principal” shall have the same meaning given to such term in Section
4.10(e) of the Commodity Regulations, and the term “affiliate” shall mean an
individual or entity (including a stockholder, director, officer, employee,
agent, or principal) that directly or indirectly controls, is controlled by, or
is under common control with any other individual or entity.

 

(c)                      Use of Global Horizons Memorandum and Other
Solicitation Material.  Neither the Trading Advisor, its principals nor any of
its employees, affiliates or agents, the employees, affiliates or agents of such
affiliates, or their respective successors or assigns shall use, publish,
circulate or distribute the Global Horizons Memorandum (including any amendment
or supplement thereto) or any related solicitation material nor shall any of the
foregoing engage in any marketing, sales or promotional activities in connection
with the offering of Global Horizons Units, except as may be requested by the
Manager and agreed to by the Trading Advisor.

 

(d)                     Updated Performance Information.  Provided that the
Global Horizons Fund continues to be invested in the Company and at the written
request of the Global Horizons Fund or the Manager, the Trading Advisor, at its
own expense, shall promptly provide the Global Horizons Fund and the Manager
with performance information (consistent with Section 4.35 of the Commodity
Regulations and the NFA Rules) of the Program (as defined below) up to the
latest practicable month end prior to the date of the Global Horizons Memorandum
(as amended or supplemented), together with any independent audit reports of
such performance data, and the Trading Advisor will use its best efforts to
provide performance information that is complete and accurate.

 

2.                                      Duties of the Trading Advisor.

 

(a)                     Speculative Trading.  As of the date of this Agreement,
the Trading Advisor acts as a sole trading advisor for the Company.  The Trading
Advisor and the Company agree that in managing the commodity interests of the
Company held in the Clearing Broker Account (as defined below), the Trading
Advisor shall utilize its Discus Program (the “Program”) as described in
Appendix D.  Except as provided otherwise in this Section 2, the Trading Advisor
shall have sole and exclusive authority and responsibility for directing the
investment and reinvestment of assets credited to the Clearing Broker Account
utilizing the Program pursuant to and in accordance with the Trading Advisor’s
best judgment and its approach as described in Appendix D, and as refined and
modified from time to time in the future in accordance herewith, for the period
and on the terms and conditions set forth herein.

 

2

--------------------------------------------------------------------------------


 

Only those individuals employed by the Trading Advisor and included in the
Trading Advisor’s trader authorization are permitted to implement trades for the
Company.  Notwithstanding the foregoing, the Company or the Manager may, at
their own responsibility, override the trading instructions of the Trading
Advisor to the extent necessary to comply with applicable law, including
speculative position limits.  “Clearing Broker Account” means, collectively, one
or more accounts of the Company held in the name of the Company and established
at one or more Clearing Brokers (as defined below).

 

During the term of this Agreement, the Company and the Manager shall have no
authority to retain any additional trading advisors to manage the trading of the
Company, to substitute the Trading Advisor, or otherwise authorize any other
person or entity to take any action or have any authority with respect to the
Company’s trading activities contemplated by this Agreement, in each case,
without the prior written consent of the Trading Advisor.  The Trading Advisor
may delegate all or any portion of the authority granted to the Trading Advisor
hereunder to any affiliated entity of the Trading Advisor. The Trading Advisor
shall, however, remain responsible to the Company for such delegated acts.

 

The Company and the Manager both specifically acknowledge that in agreeing to
manage the Company, the Trading Advisor is not making any guarantee of profits
or of protections against loss.

 

The Trading Advisor shall give the Company and the Manager prompt written notice
of any proposed material change in the Program or the manner in which trading
decisions are to be made or implemented and shall not make any such proposed
material change with respect to trading for the Company without having given the
Company and the Manager at least 30 days’ prior written notice of such change. 
The addition and/or deletion of commodity interests from the Company’s portfolio
managed by the Trading Advisor shall not be deemed a change in the Trading
Advisor’s trading approach and prior written notice to the Company or the
Manager shall not be required therefor, except as set forth in Section 2(b)
below; provided that, with respect to the Company, the Trading Advisor may trade
a trading program other than the Program in managing the Company only with the
consent of the Manager.

 

(b)                     List of Commodity Interests Traded by the Trading
Advisor.  The Trading Advisor shall provide the Company and the Manager with a
complete list of commodity interests which it intends to trade on the Company’s
behalf.  All commodity interests other than regulated futures contracts and
options on regulated futures contracts traded on a qualified board or exchange
in the United States (“Regulated Futures Contracts”) shall be listed on Appendix
B to this Agreement.  The addition of commodity interests (other than forward
contracts on foreign currencies and Regulated Futures Contracts) to the
Company’s portfolio managed by the Trading Advisor as set forth in Appendix B to
this Agreement shall require prior written notice to the Company or the Manager
and an amendment to Appendix B.

 

(c)                      Investment of Assets Held in Securities and Cash. 
Notwithstanding any provision of this Agreement to the contrary, the Company and
the Manager, and not the Trading Advisor, shall have the sole and exclusive
authority and responsibility with regard to the investment, maintenance and
management of the Company’s assets other than in respect of the Trading
Advisor’s trading of the Company’s commodity interests held in the Clearing
Broker Account.

 

3

--------------------------------------------------------------------------------


 

(d)                     Trading Authorization.  Prior to the Company’s
acceptance of trading advice from the Trading Advisor in accordance with this
Agreement, the Company shall deliver to the Trading Advisor a trading
authorization in the form of Appendix C hereto appointing the Trading Advisor as
an agent of the Company and attorney-in-fact for such purpose.

 

(e)                      Trade Reconciliations.  The Trading Advisor
acknowledges its obligation to review the commodity interest positions held in
the Clearing Broker Account on a daily basis and to notify the Company and the
Manager promptly of any trade or position which the Trading Advisor believes was
not (i) executed in accordance with its instructions, or (ii) made in accordance
with the Program, and in either case, cannot be promptly resolved.  The Trading
Advisor will use its own records to evaluate trade and portfolio information
against those of the Clearing Broker.

 

(f)                       Trade Information.  By 6 p.m. New York Time on each
business day, the Trading Advisor shall use reasonable efforts to provide
electronic incremental records of all trades executed on the behalf of the
Company to the Company’s administrator.

 

3.                                      Trading Advisor Independent.  For all
purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall have no authority to act for or represent the
Company in any way and shall not otherwise be deemed to be an agent of the
Company.  Nothing contained herein shall create or constitute the Trading
Advisor and any other trading advisor for the Company, the Global Horizons Fund
or the Manager as a member of any partnership, joint venture, association,
syndicate, unincorporated business or other separate entity, nor shall this
Agreement be deemed to confer on any of them any express, implied, or apparent
authority to incur any obligation or liability on behalf of any other.  The
parties acknowledge that the Trading Advisor has not been an organizer or
promoter of the Fund.  Each of the Manager and the Company agrees that the
Trading Advisor shall be the sole trading advisor with respect to the Company
and that no other person or entity shall be appointed to manage the assets of
the Company.

 

4.                                      Commodity Broker; Floor Brokers.

 

(a)                     Clearing of All Trades.  All commodity interest
transactions executed by the Trading Advisor on the behalf of the Company shall
be cleared through such commodity broker or brokers as the Company shall
designate from time to time in its sole discretion (collectively, the “Clearing
Broker”).  The Trading Advisor may trade on a “give up” basis through executing
brokers and other floor brokers not associated with the Clearing Broker provided
that the Company, the executing broker, the Clearing Broker and the Trading
Advisor have entered into a give-up agreement.  The Manager, when acting on the
behalf of the Company, shall have the right to review and approve or disapprove
all executing brokers proposed by the Trading Advisor for the Company’s account;
provided that the Manager agrees that it will only disapprove a proposed
executing broker suggested by the Trading Advisor for cause and that, if an
executing broker is approved, neither the Manager nor the Company will hold the
Trading Advisor responsible for the performance or non-performance of such
executing broker.  All trades executed away from the Clearing Broker on behalf
of the Company, shall thus be “given-up” to be carried by the Clearing Broker. 
The Trading Advisor

 

4

--------------------------------------------------------------------------------


 

shall receive electronic copies of all daily and monthly brokerage statements
for the Company directly from the Clearing Broker.

 

The parties acknowledge that the Trading Advisor has no authority or
responsibility for selecting a commodity broker or dealers or for the
negotiation of brokerage commission rates.  If necessary for the Trading Advisor
to trade pursuant to the Program, the Company shall provide adequate dealing
lines of credit for the Trading Advisor to place orders for spot and forward
currency contracts on behalf of the Company.

 

(b)                     Foreign currency spot and Forward Trading.  All foreign
currency spot and forward trades for the Company shall be executed through the
forward dealer(s) (which may be affiliates of the Manager) designated by the
Manager, provided that at the request of the Trading Advisor, the Manager may
consent to some other forward trading arrangement, which consent shall not be
unreasonably withheld.  The Trading Advisor shall not be held responsible for
the performance or non-performance of such forward dealer(s) and shall incur no
liability with respect to any “give-up” arrangement of such foreign currency
spot or forward trades.

 

(c)                      Brokerage Fees.  All exchange fees, regulatory fees,
transaction taxes, brokerage fees, floor commissions, “give-up” fees, clearing
fees and other transaction costs charged by any floor broker to effect the
Company’s transactions in commodity interests credited to the Clearing Broker
Account shall be paid by the Company.

 

5.                                      Allocation of Company Assets to Trading
Advisor; Allocation of Receipts and Charges.

 

(a)                     The Manager shall allocate a portion of the assets of
the BlackRock Vehicles to the Company and shall deposit the same in the Clearing
Broker Account to be managed in accordance with the terms of this Agreement. 
All contributions to the Clearing Broker Account shall be made in the form of
cash denominated in US dollars.  The Manager may, in its sole discretion,
reallocate the BlackRock Vehicles’ assets by contributing/withdrawing assets
to/from the Clearing Broker Account upon at least two business days’ prior
notice (generally at the beginning of each calendar month) to the Trading
Advisor, each such notice disclosing the contributed/withdrawn assets per
Participant Account as well as an estimated Net Asset Value (as defined below)
for each Participant Account.  Such notices may also include instructions in
relation to withdrawal of assets from the Clearing Broker Account as of any
month-end (each time disclosing the withdrawing Participant Accounts), for
purposes such as to fund any distributions from or redemptions of interests in
the Company and/or to pay the Company’s expenses; provided that the Company and
the Manager shall provide the Trading Advisor two business days’ notice so that
the Trading Advisor may liquidate positions as may be necessary to satisfy such
withdrawals.  On the first business day of each calendar month, the Manager
shall notify the Trading Advisor of the Net Asset Value of each Participant
Account, the sum of such Net Asset Values being the trading authorization of the
Trading Advisor.

 

(b)                     Up to five separate memorandum accounts (each such
account, a “Participant Account”) shall be maintained on the books of the
Company with respect to each BlackRock Vehicle’s interest in the Company
(including in respect of different portions of a

 

5

--------------------------------------------------------------------------------


 

BlackRock Vehicle’s interest in the Company) and the assets of each such
Participant Account may be increased/decreased through contributions and
withdrawals in accordance with Section 5(a). At the end of each fiscal period,
generally being a calendar month, the Company shall allocate (i) all realized
gross profits; (ii) all unrealized gross profits generated on open positions;
(iii) all realized gross trading losses; (iv) all gross unrealized losses
generated on open positions; and (v) all trading costs including exchange fees,
give-up fees, commissions, clearing fees and all other expenses incurred by or
on behalf of the Trading Advisor in managing the assets of the Company among the
Participant Accounts in proportion to the relative Net Asset Value of each
Participant Account as of the beginning of such fiscal period, before reduction
for any accrued but unpaid Management Fee or Incentive Fee (as defined below),
provided such gains and losses shall be appropriately adjusted to account for
unrealized profits and losses taken into account in determining the ending gross
asset value for a prior fiscal period. The Net Asset Value of each Participant
Account after the allocation described in the preceding sentence, but before the
allocation of other income and charges including Management Fees (as defined
below) and Incentive Fees, is the ending gross asset value (“Gross Asset Value”)
of each Participant Account.

 

(c)                      The parties agree that the Clearing Broker Account
shall be initially funded by the Company with assets amounting to [      ]*.

 

(d)                     Non-trading related income and charges including
interest income and expenses specific to the Company (excluding items allocated
pursuant to Section 5(b)) shall be allocated to the Participant Accounts on a
pro rata basis based on the relative Net Asset Value of each Participant Account
at the beginning of the applicable fiscal period, before reduction for any
accrued but unpaid Management Fee or Incentive Fee.

 

(e)                      The Net Asset Value of each Participant Account shall
initially be equal to the aggregate initial contributions with respect to such
Participant Account.  Thereafter, the Net Asset Value of a Participant Account
shall be (i) increased to reflect any additional contributions to such
Participant Account, (ii) increased (or decreased) to reflect the allocations
described in Section 5(b) and Section 5(d) to such Participant Account for a
fiscal period, (iii) decreased to reflect the withdrawal of assets from such
Participant Account, and (iv) decreased for any Incentive Fee and any Management
Fee in respect of such Participant Account.  The Trading Advisor will use the
sum of the Net Asset Values of the Participant Accounts as of the end of any
fiscal period, as adjusted for contributions and withdrawals, as the trading
authorization for the next fiscal period, generally being the next calendar
month.

 

6.                                      Compensation.

 

(a)                                 In consideration of and as compensation for
all of the services to be rendered by the Trading Adviser to the Company under
this Agreement, the Company shall pay to the Trading Advisor the compensation
described on Appendix E attached hereto.

 

(b)                                 The Trading Advisor represents and warrants
that it has not entered into, on or prior to the date hereof, any agreement with
an investor in an investment fund managed or advised by the Trading Advisor or
its affiliates, or any client or account of the Trading Advisor or its
affiliates, in either case, that has equal or less assets under management with
the Trading Advisor in a similar investment program to the Program (“Similar
Investor”) that has the effect

 

6

--------------------------------------------------------------------------------


 

of charging a Similar Investor management and/or performance fees that are more
favorable than the fees payable by the Company to the Trading Advisor pursuant
to this Agreement.  The Trading Adviser shall promptly notify the Manager and
the Company if it, subsequent to the date hereof, enters into any agreement with
a Similar Investor that has the effect of charging a Similar Investor management
and/or performance fees that are more favorable than the fees payable by the
Company to the Trading Advisor pursuant to this Agreement.

 

7.                                      Term and Termination.

 

(a)                     Term and Renewal.  This Agreement shall continue in
effect until December 31, 2012.  Thereafter, this Agreement shall be
automatically renewed for successive one-year periods.

 

(b)                     Termination.  Notwithstanding Section 7(a) hereof, this
Agreement shall terminate:

 

(i)                                             immediately if the Company shall
terminate and be dissolved in accordance with the Limited Liability Company
Agreement or otherwise;

 

(ii)                                          at the discretion of the Manager
as of [                ]* prior written notice at the end of any calendar month;

 

(iii)                                       at the discretion of the Trading
Advisor, as of the following month-end, should any of the following occur:  (1)
the value of the Clearing Broker Account is less than
[                                    ]*, as a result of withdrawals by the
Company, at the close of business on any date that is on or after 6 months from
the date hereof; or (2) the Trading Advisor has determined to cease managing any
customer accounts pursuant to the Program; or

 

(iv)                                      at the discretion of the Trading
Advisor as of the end of any month upon 90 days’ prior written notice to the
Manager.

 

(c)                      Except as otherwise provided in this Agreement, any
termination of this Agreement in accordance with this Section 7 shall be without
penalty or liability to any party, except for any fees due to the Trading
Advisor pursuant hereto.

 

(d)                     The following shall survive the termination of this
Agreement: (i) each party’s accrued rights and obligations as of the date of
termination and (ii) the provisions of Sections 4, 6, 13, 19, 20, 21, and 22.

 

8.                                      Right to Advise Others; Uniformity of
Acts and Practices.

 

(a)                     The Company and the Manager acknowledge that the Trading
Advisor and its affiliates may render advisory, consulting and management
services to other clients, as well as trade proprietary accounts, during the
term of this Agreement, using the same or different information and trading
methods and strategies than the Trading Advisor obtains, produces or utilizes in
the performance of services for the Company, and the Trading Advisor shall be
free to compete for the same commodity interests as the Company or to take
positions in commodity interests which are the same as or opposite to the
Company’s positions on behalf of any other accounts advised, managed or traded
by the Trading Advisor.  Notwithstanding the

 

7

--------------------------------------------------------------------------------


 

foregoing, under no circumstances shall the Trading Advisor or any of its
affiliates favor (i) any proprietary accounts or (ii) any commodity interests
account directed by any of them (regardless of the date on which they began or
shall begin to direct such account) in respect of which the Program is being
employed, in either case, over the Clearing Broker Account, giving due
consideration to the trading program which the Manager has requested the Trading
Advisor to trade on behalf of the Company.  The Trading Advisor may aggregate
the commodity interests to be purchased or sold on behalf of the Company with
those of one or more of the Trading Advisor’s other accounts (including accounts
where the Trading Advisor or a person connected to the Trading Advisor is
invested) and enter into arrangements with brokers to open “allocation” accounts
wherein orders placed during a trading day are placed on behalf of the Company,
with respect to the Clearing Broker Account, and the other client accounts and
are allocated among such accounts using an enhanced CFTC, average price or other
equitable allocation procedure.

 

(b)                     The Trading Advisor shall provide the Company and the
Manager, promptly upon at least 7 business days’ request, information comparing
the performance of the Clearing Broker Account and the composite monthly
performance of the Program. The Trading Advisor shall not be required to
disclose the names or identities of any of its investors or clients included in
such composite performance.  At the request of the Company, the Trading Advisor
shall promptly deliver to the Company a written explanation of the differences,
if any, in the performance between the Clearing Broker Account and the Program
(subject to the need to preserve the confidentiality of proprietary information
concerning the Trading Advisor’s trading systems, methods, models, strategies
and formulas and the identity of the Trading Advisor’s clients).

 

9.                                      Speculative Position Limits.  If the
Trading Advisor (either alone or aggregated with the positions of any other
person if such aggregation shall be required by the CEA, the CFTC or any other
regulatory authority having jurisdiction) shall exceed applicable limits (as
determined by the Trading Advisor in its reasonable discretion) in any commodity
interest traded for the Company, the Trading Advisor shall immediately take such
action as the Trading Advisor may deem fair and equitable to comply with the
limits, and shall promptly deliver to the Company a written explanation of the
action taken to comply with such limits.

 

10.                               Additional Undertakings by the Trading
Advisor.  Neither the Trading Advisor nor its employees, affiliates or agents,
the stockholders, directors, officers, employees, principals, affiliates or
agents of such affiliates, or their respective successors or assigns shall:  (a)
use or distribute for any purpose whatsoever any list containing the names
and/or residential addresses of and/or other information about the investors of
the BlackRock Vehicles, nor (b) directly solicit any investor in a BlackRock
Vehicle for any business purpose whatsoever (unless such investor in a BlackRock
Vehicle is already a client of the Trading Advisor).

 

11.                               Representations and Warranties.

 

(a)                     The Trading Advisor hereby represents and warrants to
the other parties as follows:

 

(i)                                             The Trading Advisor is an entity
duly organized and validly existing and in good standing under the laws of the
jurisdiction of its organization and in good

 

8

--------------------------------------------------------------------------------

 

standing in each other jurisdiction in which the nature or conduct of its
business requires such qualification and the failure to be duly qualified would
materially affect the Trading Advisor’s ability to perform its obligations under
this Agreement. The Trading Advisor has full corporate, partnership or limited
liability company (as the case may be) power and authority to perform its
obligations under this Agreement.

 

(ii)              This Agreement has been duly and validly authorized, executed
and delivered on behalf of the Trading Advisor and constitutes a valid, binding
and enforceable agreement of the Trading Advisor in accordance with its terms.

 

(iii)             The Trading Advisor has all governmental, regulatory and
commodity exchange licenses and approvals and has effected all filings and
registrations with governmental and regulatory agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder (including, without limitation, registration of the Trading Advisor as
a commodity trading advisor under the CEA, and membership of the Trading Advisor
as a commodity trading advisor in NFA), and the performance of such obligations
will not violate or result in a breach of any provision of the Trading Advisor’s
certificate of incorporation, by-laws or any agreement, instrument, order, law
or regulation binding on the Trading Advisor.  The principals of the Trading
Advisor are duly listed as such on its commodity trading advisor Form 7-R
registration.

 

(iv)             The Trading Advisor is registered with the CFTC as a commodity
trading advisor and is a member of the National Futures Association under the
CEA or CFTC rules and regulations and such registrations and memberships have
not expired or been revoked, suspended, terminated, or not renewed, or limited
or qualified in any respect.

 

(v)              Assuming the accuracy of the Manager’s representation in
subsection 11(b)(vii) below, management by the Trading Advisor of an account for
the Company in accordance with the terms hereof will not violate any of the
provisions of, the Investment Advisers Act of 1940 (assuming that the Company is
not an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “Company Act”)).

 

(vi)             The Trading Advisor’s implementation of its trading program on
behalf of the Company will not infringe any other person’s copyrights, trademark
or other property rights.

 

(vii)            The execution and delivery of this Agreement, the incurrence of
the obligations herein set forth and the consummation of the transactions
contemplated herein will not constitute a breach of, or default under, any
instrument by which the Trading Advisor is bound or any order, rule or
regulation application to the Trading Advisor of any court or any governmental
body or administrative agency having jurisdiction over the Trading Advisor where
such breach or default might reasonably be expected to have a material adverse
effect on the Trading Advisor’s ability to perform its duties under this
Agreement or conduct its business as presently conducted.

 

(viii)           Other than as may have been disclosed in writing to the Manager
by the Trading Advisor, there is not pending, or to the best of the Trading
Advisor’s knowledge threatened, any action, suit or proceeding before or by any
court or other governmental body to

 

9

--------------------------------------------------------------------------------


 

which the Trading Advisor is a party, or to which any of the assets of the
Trading Advisor is subject, where such action, suit or proceeding might
reasonably be expected to have a material adverse effect on the Trading
Advisor’s ability to perform its duties under this Agreement or conduct its
business as presently conducted.  The Trading Advisor has not received any
notice of an investigation or warning letter from NFA or CFTC regarding
non-compliance by the Trading Advisor with the CEA or the regulations
thereunder.

 

(ix)             The Trading Advisor is in compliance in all material respects
with all applicable law.

 

(b)       The Manager hereby represents and warrants to the other parties as
follows:

 

(i)               The Manager is duly organized and validly existing and in good
standing under the laws of its jurisdiction of formation and in good standing
under the laws of each other jurisdiction in which the nature or conduct of its
business requires such qualification and the failure to so qualify would
materially adversely affect the Manager’s ability to perform its obligations
hereunder.

 

(ii)              The Manager has the power and authority under applicable law
to perform its obligations hereunder.

 

(iii)             This Agreement has been duly and validly authorized, executed
and delivered by the Manager and constitutes a legal, valid and binding
agreement of the Manager enforceable in accordance with its terms.

 

(iv)             The execution and delivery of this Agreement, the incurrence of
the obligations set forth herein and the consummation of the transactions
contemplated herein will not constitute a breach of, or default under, any
instrument by which the Manager is bound or any order, rule or regulation
applicable to the Manager of any court or any governmental body or
administrative agency having jurisdiction over the Manager where such breach or
default might reasonably be expected to have a material adverse effect on the
Manager’s ability to perform its duties under this Agreement or conduct its
business as presently conducted.

 

(v)              There is not pending, or, to the best of the Manager’s
knowledge threatened, any action, suit or proceeding before or by any court or
other governmental body to which the Manager is a party, or to which any of the
assets of the Manager is subject, where such action, suit or proceeding might
reasonably be expected to have a material adverse effect on the Manager’s
ability to perform its duties under this Agreement or conduct its business as
presently conducted or is required to be disclosed pursuant to applicable CFTC
regulations.

 

(vi)             The Manager has all governmental, regulatory and commodity
exchange approvals and licenses, and has effected all filings and registrations
with governmental agencies required to conduct its business and to act as
described herein or required to perform its obligations hereunder (including,
without limitation, registration as a commodity pool operator under the CEA and
membership in NFA as a commodity pool operator), and the performance of such
obligations will not contravene or result in a breach of any provision of its
certificate of incorporation, by-laws or any agreement, order, law or regulation
binding upon it.  The

 

10

--------------------------------------------------------------------------------


 

principals of the Manager are duly registered as such on the Manager’s commodity
pool operator Form 7-R registration.

 

(vii)            The Manager is registered with the CFTC as a commodity pool
operator and commodity trading advisor and is a member of the National Futures
Association under the CEA or CFTC rules and regulations and such registrations
and memberships have not expired or been revoked, suspended, terminated, or not
renewed, or limited or qualified in any respect.

 

(viii)           The Company is not an “investment company” within the meaning
of the Company Act.

 

(ix)             The Manager is in compliance in all material respects with all
applicable law.

 

(x)              The Manager is experienced in the engagement of commodity
trading advisors and is aware of the risks associated with such engagements,
including the risk that the Clearing Broker Account could suffer substantial
diminution in value.  The Manager is aware of the highly speculative nature of
and the risks of loss inherent in, trading in commodity interests and has
determined that the Program is suitable and advisable for the Company.

 

(xi)             The Clearing Broker Account’s assets are not and will not
during the term of this Agreement constitute “plan assets” within the meaning of
the U.S. Federal Employee Retirement Income Security Act of 1974, as amended.

 

(xii)            The Manager has sufficient knowledge, market sophistication,
professional advice and experience to make its own evaluation of the merits and
risks of the Program carried out by the Trading Advisor on behalf of the Company
under this Agreement, and accordingly the Trading Advisor will not be assessing
the suitability of the Program for the Company.

 

(xiii)           It understands that the Trading Advisor may effect foreign
exchange transactions for the Clearing Broker Account in the over-the-counter
markets as part of the Program and the Company is an “eligible contract
participant,” as defined under the CEA.

 

(xiv)          The Trading Advisor will treat the Company as a Professional
Client within the meaning of the General Regulations of the French Authorité des
Marchés Financiers (“AMF”).

 

(xv)           The Manager is aware that the Program may include, and consents
to the Trading Advisor effecting transactions on behalf of the Company, outside
a regulated market or a multilateral trading facility as defined in the Markets
in Financial Instruments Directive 2004/39/EC (“MiFID”).

 

(xvi)          The Manager is aware that the Trading Advisor may be required to,
and consents to the Trading Advisor sending the AMF transaction reports
regarding certain trades in securities or derivatives where the Trading Advisor
is trading on behalf of the Company as a member of an exchange in a European
member state.

 

11

--------------------------------------------------------------------------------


 

(c)       The Company represents and warrants to the other parties as follows:

 

(i)               The Company is duly organized and validly existing and in good
standing as a limited liability company under the laws of the State of Delaware
and in good standing under the laws of each other jurisdiction in which the
nature or conduct of its business requires such qualification and the failure to
so qualify would materially adversely affect the Company’s ability to perform
its obligations hereunder.

 

(ii)              The Company has the limited liability company power and
authority under applicable law to perform its obligations hereunder.

 

(iii)             This Agreement has been duly and validly authorized, executed
and delivered by the Company and constitutes a legal, valid and binding
agreement of the Company enforceable in accordance with its terms.

 

(iv)             The execution and delivery of this Agreement, the incurrence of
the obligations set forth herein and the consummation of the transactions
contemplated herein will not constitute a breach of, or default under, any
instrument by which the Company is bound or any order, rule or regulation
applicable to the Company of any court or any governmental body or
administrative agency having jurisdiction over the Company where such breach or
default might reasonably be expected to have a material adverse effect on the
Company’s ability to perform its duties under this Agreement or conduct its
business as presently conducted.

 

(v)              There is not pending, or, to the best of the Company’s
knowledge, threatened, any action, suit or proceeding before or by any court or
other governmental body to which the Company is a party, or to which any of the
assets of the Company is subject, where such action, suit or proceeding might
reasonably be expected to have a material adverse effect on the Company’s
ability to perform its duties under this Agreement or conduct its business as
presently conducted or which is required to be disclosed pursuant to applicable
CFTC regulations.

 

(vi)             The Company has all governmental, regulatory and commodity
exchange approvals and licenses, and has effected all filings and registrations
with governmental agencies required to conduct its business and to act as
described herein or required to perform its obligations hereunder and the
performance of such obligations will not contravene or result in a breach of any
provision of its certificate of formation, limited liability company agreement
or any other agreement, order, law or regulation binding upon it.

 

(vii)            The Company is the owner of all funds deposited in the Clearing
Broker Account, and except as has been or may be disclosed by Company to the
Trading Advisor, there are no restrictions on the pledge, hypothecation,
transfer, sale or public distribution of such funds.

 

(viii)           The Clearing Broker Account’s assets are not and will not
during the term of this Agreement constitute “plan assets” within the meaning of
the Federal Employee Retirement Income Security Act of 1974, as amended.

 

12

--------------------------------------------------------------------------------


 

(ix)                                      The Company is a “Qualified Eligible
Person” as set forth in CFTC Rule 4.7.  The Company acknowledges and understands
that, based upon this representation, the Trading Advisor has claimed an
exemption from certain CFTC regulations governing the activities of commodity
trading advisors.

 

(x)                                         The Company is an “eligible contract
participant,” as defined under the CEA.

 

(xi)                                      The Company will be in compliance with
the USA PATRIOT Act, and all applicable anti-money laundering regulations with
respect to the Company;

 

(xii)                                   The Company accepts to be classified as
a Professional Client within the meaning of the General Regulations of the AMF.

 

(xiii)                                The Company is aware and consents to the
Trading Advisor effecting transactions on its behalf outside a regulated market
or a multilateral trading facility as defined in MiFID.

 

(xiv)          The Company is experienced in the engagement of commodity trading
advisors and is aware of the risks associated with such engagements, including
the risk that the Account could suffer substantial diminution in value.  The
Company is aware of the highly speculative nature of and the risks of loss
inherent in, trading in commodity interests and is financially capable of
engaging in such trading.

 

(xv)           The Company has sufficient knowledge, market sophistication,
professional advice and experience to make its own evaluation of the merits and
risks of the investments carried out by the Trading Advisor on its behalf under
this Agreement, and accordingly the Trading Advisor will not be assessing the
suitability of any such investments for the Company.

 

(xvi)          The Company is in compliance and will continue to comply in all
material respects with all laws, rules and regulations having application to its
business, properties and assets, including, but not limited to, any applicable
federal and state securities laws, the CEA, CFTC rules and regulations, and NFA
rules.

 

(xvii)         The Company is aware and consents to the Trading Advisor sending
the AMF transaction reports regarding certain trades in securities or
derivatives where the Trading Advisor is trading on its behalf as a member of an
exchange in a European member state.

 

(xviii)        The Company acknowledges that it received, read, and understood
the Risk Factors and Conflicts of Interest and the Trading Advisor’s Execution
Policy Summary, Soft Commission and Market Manipulation Policies as attached in
Appendix F and G, respectively, to this Agreement and has carefully considered
the matters addressed therein in determining to appoint the Trading Advisor to
trade the Clearing Broker Account.

 

(d)       The foregoing representations and warranties in this Section 11 shall
be continuing during the entire term of this Agreement and, if at any time, any
event shall occur

 

13

--------------------------------------------------------------------------------


 

which would make any of the foregoing representations and warranties of any
party no longer true and accurate, such party shall promptly notify the other
parties.

 

12.          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein, and
no other agreement, verbal or otherwise, shall be binding as between the parties
unless it shall be in writing and signed by the party against whom enforcement
is sought.

 

13.          Exculpation and Indemnification.

 

(a)       The Company shall indemnify, defend and hold harmless the Trading
Advisor and its affiliates and their respective directors, officers,
shareholders, employees and controlling persons (collectively, “Advisor
Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities (joint and several), costs and expenses (including, without
limitation, any investigatory, legal and other costs and expenses incurred in
connection with, and any amounts paid in, any settlement) (“Losses”) resulting
from or relating to a demand, claim, lawsuit, action or proceeding (whether
arising between the parties hereto or otherwise and whether initiated by one of
the parties hereto or otherwise) relating to or arising out of any of such
person’s actions, inactions or capacities relating to the business or activities
of the Company pursuant to this Agreement or otherwise relating to the Trading
Advisor’s engagement hereunder or the provision of its services as contemplated
hereby (including, without limitation, Losses relating to any give-up
arrangement, including any reverse give-up, entered into by the Company);
provided that the conduct of such Advisor Indemnified Party which was the
subject of the demand, claim, lawsuit, action or proceeding (i) did not (as
determined by a court of competent jurisdiction) constitute gross negligence,
willful misconduct or a material breach of this Agreement and (ii) was not done
in good faith and in a manner such person reasonably believed to be in the best
interests of the Company.  If and to the extent a court of competent
jurisdiction determines that an Advisor Indemnified Party is not entitled to
indemnity hereunder, the Company shall be entitled to recover from such Advisor
Indemnified Party any expenses paid by the Company to such Advisor Indemnified
Party hereunder in connection therewith. The termination of any demand, claim,
lawsuit, action or proceeding by settlement shall not, in itself, create a
presumption that the conduct in question was not undertaken in good faith and in
a manner reasonably believed to be in, or not opposed to, the best interests of
the Company.  In no event shall the Trading Advisor have any liability
whatsoever for any actions of the Manager.

 

(b)       The Trading Advisor shall indemnify, defend and hold harmless the
Company, the Manager, their respective affiliates and their respective
directors, officers, shareholders, employees and controlling persons
(collectively, “Manager Indemnified Parties” and together with Advisor
Indemnified Parties, the “Indemnified Parties”) from and against any and all
Losses resulting from or relating to a demand, claim, lawsuit, action or
proceeding (whether arising between the parties hereto or otherwise and whether
initiated by one of the parties hereto or otherwise) relating to or arising out
of any action or omission of the Trading Advisor or any of its respective
officers, directors or employees relating to the business or activities of such
person under this Agreement or relating to the management of an account of the
Company, provided that the action or omission of such person which was the
subject of the demand, claim, lawsuit, action or proceeding constituted gross
negligence or willful misconduct or a material breach of this Agreement or was
an action or omission taken

 

14

--------------------------------------------------------------------------------


 

otherwise than in good faith and in a manner reasonably believed to be in, or
not opposed to, the best interests of the Company.

 

(c)       The foregoing agreement of indemnity shall be in addition to, and
shall in no respect limit or restrict, any other remedies which may be available
to an Indemnified Party.

 

(d)       In the event that a person entitled to indemnification under this
Section 13 is made a party to an action, suit or proceeding alleging both
matters for which indemnification may be due hereunder and matters for which
indemnification may not be due hereunder, such person shall be indemnified only
in respect of the former matters.

 

(e)       Promptly after receipt of notice of any third party action,
arbitration, claim, demand, dispute, investigation, lawsuit or other proceeding
(each a “Proceeding”), the Indemnified Party shall notify the applicable
indemnifying party in writing if a claim is to be made under this Agreement;
provided that the failure to notify the applicable indemnifying party shall not
relieve it from any liability which the applicable indemnifying party may have
to the Indemnified Party under this Section 13 or from any obligation or
liability which it may have to the Indemnified Party otherwise than under this
Section 13, except and only to the extent that the Indemnified Party’s failure
to give such notice actually and materially prejudices the rights of the
applicable indemnifying party.  The applicable indemnifying party shall be
entitled to assume the defense of any Proceeding with the assistance of counsel
reasonably satisfactory to the Indemnified Party.  The Indemnified Party shall
have the right to retain its own counsel, but, subject to Section 13(f) the fees
and expenses of such counsel shall be at the Indemnified Party’s own expense.

 

(f)        Until the applicable indemnifying party assumes the defense, or in
the event that (i) the applicable indemnifying party fails to diligently conduct
the defense of the Proceeding, (ii) the Indemnified Party reasonably determines
upon advice of counsel that its interests are or may be adverse, in whole or in
part, to the interests of the applicable indemnifying party or that there may be
legal defenses available to the Indemnified Party which are or may be different
from, in addition to, or inconsistent with the defenses available to the
applicable indemnifying party, or (iii) the applicable indemnifying party and
the Indemnified Party so agree, the Indemnified Party shall have the right to
conduct the defense of such claim in good faith and to compromise and settle the
claim with the prior consent of the applicable indemnifying party (such consent
not to be unreasonably withheld or delayed), and the applicable indemnifying
party will be liable for all costs, expenses, settlement amounts or other Losses
actually paid or incurred by the Indemnified Party in connection therewith,
subject to and in accordance with Sections 13(a) and (b), as applicable.  In
such event, the applicable indemnifying party shall promptly advance to any
Indemnified Party reasonable attorneys’ fees and other costs and expenses
incurred in connection with the defense of any such Proceeding (it being
understood, however, that the applicable indemnifying party shall not be liable
for legal or other expenses of more than one separate firm of attorneys for all
such persons indemnified hereunder, which firm shall be designated in writing by
the Trading Advisor or the Company, as the case may be).  In the event that such
an advance is made, the Indemnified Party shall agree (or, if a party hereto,
hereby agrees) to reimburse the applicable indemnifying party for such fees,
costs and expenses to the extent that the court of competent jurisdiction makes
the necessary determination that the Indemnified Party was not entitled to
indemnification under this Section 13.  The foregoing provisions for
indemnification shall be

 

15

--------------------------------------------------------------------------------


 

in addition to, and shall in no respect limit or restrict, any other remedies
which may be available to a party under this Agreement, at law, in equity or
otherwise in connection with any breach of this Agreement.

 

(g)       An indemnifying party shall not settle any Proceeding under this
Section 13 without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld or delayed.

 

(h)           IN NO EVENT WILL AN INDEMNIFIED PARTY BE LIABLE FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES WHATSOEVER
(INCLUDING WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS, LOSS OF USE,
BUSINESS INTERRUPTION, LOSS OF DATA OR OTHER PECUNIARY LOSS), IN CONNECTION WITH
THIS AGREEMENT, WHETHER BASED UPON CONTRACT, TORT OR ANY OTHER LEGAL
THEORY, INCLUDING NEGLIGENCE EVEN IF THE INDEMNIFIED PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.

 

(i)        The Trading Advisor represents and warrants that neither it nor any
affiliate thereof has entered into, on or prior to the date hereof, any
agreement with any advisory client or (without duplication) any investment fund
managed or advised by the Trading Advisor or an affiliate that contains
provisions that provide for a standard of care or limitation to any
indemnification obligations that are more beneficial, in the aggregate, to the
advisory client or the investment fund than the standard of care or
indemnification obligations provided for in this Agreement (e.g., where the
Trading Advisor is liable for its negligence) (“Indemnity Rights”).  If, after
the date hereof, the Trading Advisor enters into an agreement with any advisory
client or investment fund managed or advised by the Trading Advisor or an
affiliate that provides such client or investment fund with more favorable
Indemnity Rights, in the aggregate, the Trading Advisor agrees to provide the
Manager and the Company with notice of any such agreement and the terms of such
Indemnity Rights, and the Manager and the Company within 30 days’ receipt of
such notice, will have the right, but not the obligation, upon written request
delivered to the Trading Advisor to elect to receive such Indemnity Rights
(effective as of the date such Indemnity Rights went into effect pursuant to the
applicable agreement).

 

14.          Assignment.  This Agreement shall not be assigned by any of the
parties hereto without the prior express written consent of the other parties
hereto; provided, that either party may assign this agreement to an affiliate
upon no less than 10 days’ prior notice to the other party.

 

15.          Amendment; Waiver.  This Agreement shall not be amended except by a
writing signed by the parties hereto.  No waiver of any provision of this
Agreement shall be implied from any course of dealing between the parties hereto
or from any failure by either party hereto to assert its rights hereunder on any
occasion or series of occasions.

 

16.          Severability.  If any provision of this Agreement, or the
application of any provision to any person or circumstance, shall be held to be
inconsistent with any present or future law, ruling, rule or regulation of any
court or governmental or regulatory authority having jurisdiction over the
subject matter hereof, such provision shall be deemed to be rescinded or

 

16

--------------------------------------------------------------------------------


 

modified in accordance with such law, ruling, rule or regulation, and the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it shall be held inconsistent, shall
not be affected thereby.

 

17.          No Third-Party Beneficiaries.  Nothing contained in this Agreement,
express or implied, is intended to confer upon any person or entity, other than
the parties and any permitted successors and assigns hereto, any rights or
remedies under or by reason of this Agreement other than the rights of the
Indemnified Parties under Section 13 hereof.

 

18.          Notices.  Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered by courier service,
facsimile, postage prepaid mail or other similar means and shall be effective
upon actual receipt by the party to which such notice shall be directed,
addressed as follows (or to such other address as the party entitled to notice
shall hereafter designate in accordance with the terms hereof):

 

if to the Company or the Manager:

 

CHAMONIX GLOBAL HORIZONS LLC

c/o BlackRock Investment Management LLC

40 East 52nd Street

10th Floor

New York, NY 10022

Attn:  Edward A. Rzeszowski

Facsimile:  212-810-8745

 

with a copy to:

 

BlackRock Investment Management, LLC

One University Square

Princeton, New Jersey  08540-6455

Attn:  Michael Pungello

Facsimile:  609-282-0761

 

with a further copy to:

BlackRock Alternative Advisors

601 Union Street, 56th Floor

Seattle, Washington  98101

Attn:  Larry Gail

Facsimile:  206-225-2684

 

if to the Trading Advisor:

 

Capital Fund Management S.A.

6, boulevard Haussmann

75009 Paris, France

Attn: Martin W. Tornqvist

Facsimile:  33-14-770-1740

Email: compliance@cfm.fr

 

17

--------------------------------------------------------------------------------


 

19.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of law.  Each party hereby irrevocably waives any and
all rights to trial by jury in any legal proceeding arising out of or relating
to this Agreement.

 

20.          Consent to Jurisdiction.  The parties hereto agree that any action
or proceeding arising directly, indirectly or otherwise in connection with, out
of, related to or from this Agreement, any breach hereof or any transaction
covered hereby, shall be resolved, whether by arbitration or otherwise, within
the County of New York, City of New York, and State of New York.  Accordingly,
the parties consent and submit to the jurisdiction of the federal and state
courts and any applicable arbitral body located within the County of New York,
City of New York, and State of New York.  The parties further agree that any
such action or proceeding brought by any party to enforce any right, assert any
claim, or obtain any relief whatsoever in connection with this Agreement shall
be brought by such party exclusively in federal or state courts, or if
appropriate before any applicable arbitral body, located within the County of
New York, City of New York, and State of New York.

 

21.          Promotional Material.  None of the parties hereto will make
reference to any other such party in officially filed or publicly or privately
distributed material without first submitting such material to the party so
named for approval a reasonable period of time in advance of the proposed use of
such material.  In addition, no sales literature or reports to investors
describing the Trading Advisor, its investment strategies, personnel or
performance (other than the performance of the Company) will be distributed by
the Company or the Manager or either of their agents without the prior written
approval of the Trading Advisor.  Notwithstanding anything to the contrary in
this Section 21 or Section 22 below, the Company and the Manager may disclose to
investors and prospective investors (or their advisers) in the Company
(“Investors”), and underlying investors or prospective investors of such
Investors (or their advisers) (collectively with Investors, “Underlying
Investors”): (i) the name of the Trading Advisor; (ii) descriptions of the
Trading Advisor and the trading strategies pursued by the Trading Advisor;
(iii) performance related information for the Company (including the Clearing
Broker Account) and the composite performance of the Program; (iv) risk
reporting related information for the Company (including duration, geography,
industry and sector exposure, and leverage, but no position data); and (v)
biographies of key personnel of the Trading Advisor.

 

22.          Confidentiality.  Each party acknowledges that each will have
access to the other party’s Confidential Information (as defined below) and each
party agrees that it will not disseminate the other party’s Confidential
Information, except as required by law.  A party may use the other party’s
Confidential Information solely in connection with its obligations hereunder and
with respect to the Manager, in relation to its obligations to the Company
(including, without limitation, any use in relation to monitoring the Trading
Advisor’s performance on behalf of the Company).  “Confidential Information”
means information concerning a party’s (and its affiliates’) business affairs,
trading or investment strategies, methodologies and results; trading or
investment systems; trades and investment positions (whether of the Clearing
Broker Account or otherwise); risk management models; revenue models;
quantitative and other strategies and methodologies, procedures and techniques;
business plans and strategies, pricing and other financial information; lists of
investors, clients, vendors and suppliers; any confidential information of any
such investors, clients, vendors or

 

18

--------------------------------------------------------------------------------

 

suppliers; and other proprietary technologies and processes and other
proprietary information used by a party in connection with its business and/or
which a party or any of its affiliates is obligated to any third party to
maintain as confidential.  For the avoidance of doubt, the Company and the
Manager acknowledge that all information relating to the Program, its
implementation, and the trading of the Clearing Broker Account, including
without limitation all algorithms, strategies, methodologies, orders, trades,
positions and results are Confidential Information. The Company and the Manager
may provide information to Underlying Investors in accordance with Section 21,
but shall not otherwise disclose any information regarding the positions in the
Clearing Broker Account or any Confidential Information of the Trading Advisor. 
Notwithstanding the foregoing, the Company and the Manager may disclose the tax
treatment and tax structure of any transactions entered into by the Trading
Advisor on behalf of the Company.  Each party acknowledges and agrees that
irreparable injury will result to the other applicable parties if there are
breaches of any of the terms of the covenants set forth in this Section 22
(collectively, the “Covenants”), and that in the event of the actual or
threatened breach of any of the Covenants, the applicable parties will have no
adequate remedy at law.  Each party accordingly agrees that in the event of any
actual or threatened breach by the other party of any of the Covenants, the
other applicable parties shall be entitled to immediate temporary injunctive and
other equitable relief with respect to such actual or threatened breach, without
being required to show actual monetary damages or post any bond or other
security.  The remedies and agreements of indemnity contained herein are not
exclusive and shall not limit or restrict any other remedies available to a
party, including the recovery of damages.

 

23.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

24.                               Headings.  Headings to sections and
subsections in this Agreement are for the convenience of the parties only and
are not intended to be a part of or to affect the meaning or interpretation
hereof.

 

*                                        
*                                        
*                                        
*                                         *

 

19

--------------------------------------------------------------------------------


 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS ACCOUNT DOCUMENT.

 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned on the day and year first written above.

 

 

CHAMONIX GLOBAL HORIZONS LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

its Manager

 

 

 

By:

 

 

 

Name:

Robert S. Ellsworth

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name:

Lawrence M. Gail

 

 

Title:

Managing Director

 

 

 

 

 

 

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

Robert S. Ellsworth

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name:

Lawrence M. Gail

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By: CAPITAL FUND MANAGEMENT S. A.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

20

--------------------------------------------------------------------------------


 

APPENDIX A

 

AUTHORIZED TRADERS

 

Please see attached trading authorization of Capital Fund Management SA (as
updated from time to time).

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMODITY INTERESTS TRADED BY Capital Fund Management S. A.

 

The undersigned represents that the following is the current list of all
commodity interests which the undersigned intends to trade on behalf of CHAMONIX
GLOBAL HORIZONS LLC other than regulated futures contracts and options on
regulated futures contracts traded on a qualified board of trade or exchange in
the US:

 

AEX, AHG_3M, AUDXUSD, AUS10YR, AUS3YR, AUS90D, BOBL, BRENT, BUND, CAC, COP_3M,
DAX, DJESTOXX, EURIBOR, EUROSF, EUROYEN, EURXUSD, FTSE, GASOIL, GBPXUSD, GILTS,
HANGSENG, HSHARES, IBEX, JGASOLIN, JKEROSEN, JPLATINE, JRUBBER, JGB, L3M,
LCOCOA, LCOFFEE, LEA_3M, LSUGAR, MIB, MNIKKEI, MSCI, MSCIS, NCK_3M, NIKKEI,
NIKKEIS, PRAPESEED, PWHEAT, SCHATZ, SMI, SPI200, TIN_3M, TOPIX, USDXCAD,
USDXCHF, USDXJPY, NZDXUSD, NOKXUSD, TRYXUSD, MXPXUSD, EURXCZK, EURXHUF, EURXSEK,
EURXPLN, USDXZAR, EURXRON, WTICRUDE and ZNC_3M.

 

 

Capital Fund Management S. A.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Dated as of December     , 2011

 

B-1

--------------------------------------------------------------------------------


 

APPENDIX C

 

COMMODITY TRADING AUTHORITY

 

Capital Fund Management S.A.

6, boulevard Haussmann

75009 Paris, France

Attn: Martin W. Tornqvist

Facsimile:  +33-1-4770-1740

 

Dear Capital Fund Management S.A.:

 

CHAMONIX GLOBAL HORIZONS LLC (the “Company”) does hereby make, constitute and
appoint you as its attorney-in-fact to buy and sell commodity futures and
forward contracts (including foreign futures and options contracts) in
accordance with the Advisory Agreement dated December     , 2011.

 

 

 

Very truly yours,

 

 

 

CHAMONIX GLOBAL HORIZONS LLC

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

 

 

 

By:

 

 

 

Name:

Robert S. Ellsworth

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name:

Lawrence M. Gail

 

 

Title:

Managing Director

 

 

 

 

 

Dated as of December     , 2011

 

 

C-1

--------------------------------------------------------------------------------


 

APPENDIX D

 

TRADING PROGRAM

 

The Trading Advisor shall trade the Clearing Broker Account in accordance with
the Trading Advisor’s Program described herein.  Subject to any applicable
investment restrictions, the Trading Advisor represents and warrants that it
shall endeavor to trade the Clearing Broker Account pari passu with the same
underlying positions as the Reference Account and with a goal of achieving
similar trading performance as the Reference Account.

 

For purposes of this Agreement, the Reference Account is Discus Feeder Limited —
Class B — US$ Standard Leverage.

 

The Discus Program is a systematic directional trading program investing on a
world-wide basis in exchange traded futures contracts on medium and long-term
bonds, short-term interest rates, stock indices, currencies and commodities. The
Discus Program may also trade spot foreign exchange and derivatives including
forwards and exchange for physical transactions on all of the above instruments.

 

The Discus Program is fully statistical and systematic in nature. All trading
decisions within the Discus Program are implemented through the Trading
Advisor’s proprietary computer-based trading and risk management program. The
system is fed with historical price and econometric time series data which is
used to evaluate trading opportunities and risk. The trading strategies applied
may be based on momentum or mean reversion with patterns ranging from a few
minutes to several months.

 

The Discus Program seeks to be diversified within the asset classes traded. The
portfolio is exposed to the financial markets on a global basis in markets that
provide sufficient liquidity and supporting infra-structure. Trade execution is
electronic in all asset classes and is based upon execution models that take
advantage of short-term market information. Trading may be extended to new
markets when liquidity and market infra-structure allows.

 

The computer-based proprietary technology implementing the Discus Program
includes an integrated risk management system which monitors the risk of the
Discus Program on a continuous basis.  The volatility target of the Discus
Program based on annualized daily returns is at between 10% and 15% pa. The
exact target volatility of the Discus Program is set by the investment committee
of the Trading Advisor.

 

D-1

--------------------------------------------------------------------------------


 

APPENDIX E

 

COMPENSATION STRUCTURE

 

1.                                      Management Fee.

 

a.                                      The Company agrees to pay to the Trading
Advisor a monthly management fee in respect of each Participant Account equal to
[   ]* of the Management Fee Rate (as described below) multiplied by the Net
Asset Value in respect of such Participant Account as of the beginning of each
calendar month (“Management Fee”).  The Management Fee for any month will be
prorated for any contributions or withdrawals from the Participant Account
pursuant to Section 5(a) during the month and for any months during which the
Trading Advisor did not manage the Participant Account for the full month.  The
Management Fee is also payable upon termination of this Agreement other than at
a month-end.

 

b.                                      The Management Fee Rate applicable to a
Participant Account during a calendar month will be determined based on the Net
Asset Value of all Participant Accounts, in aggregate, at the beginning of the
month.

 

i.                                          If the Net Asset Value of all
Participant Accounts at the beginning of the month is below [     ]*, the
Management Fee Rate will be set at [    ]* per annum.

 

ii.                                       If the Net Asset Value of all
Participant Accounts at the beginning of the month is at or above [     ]* but
below [     ]*, the Management Fee Rate will be set at [     ]* per annum.

 

iii.                                    If the Net Asset Value of all
Participant Accounts at the beginning of the month is at or above [     ]*, the
Management Fee Rate will be set at [     ]* per annum.

 

iv.                                   For the avoidance of doubt, if the Net
Asset Value of all Participant Accounts as of the relevant determination date
meets the applicable hurdle amount, the applicable rate will apply to the entire
amount in all Participant Accounts, not just amounts over the hurdle amount.

 

2.                                      Incentive Fee.

 

a.                                      The Company agrees to pay the Trading
Advisor in respect of each Participant Account an incentive fee as of the end of
each quarter ending January 31, April 30, July 31 and October 31 equal to the
Incentive Fee Rate (as described below) multiplied by positive New Trading
Profits attributable to such Participant Account (“Incentive Fee”), if any, for
the period ending as of such quarter-end, or portion thereof.  The Incentive Fee
accrues and will be made payable upon the close of each quarter (and as of the
day this Agreement terminates).  Accrued Incentive Fees attributable to
withdrawals from a Participant Account pursuant to Section 5(a) are deemed due
and payable at the time of the withdrawals from such Participant Account.

 

E-1

--------------------------------------------------------------------------------


 

b.                                      The Incentive Fee Rate applicable to a
Participant Account during each quarter ending January 31, April 30, July 31 and
October 31 will be determined based on the Net Asset Value of all Participant
Accounts, in the aggregate, at the beginning of the quarter.

 

i.                                          If the Net Asset Value of all
Participant Accounts at the beginning of the quarter is below [         ]*, the
Incentive Fee Rate will be set at [         ]*.

 

ii.                                       If the Net Asset Value of all
Participant Accounts at the beginning of the quarter is at or above [         ]*
but below [         ]*, the Incentive Fee Rate will be set at [         ]*.

 

iii.                                    If the Net Asset Value of all
Participant Accounts at the beginning of the quarter is at or above [        
]*, the Incentive Fee Rate will be set at [         ]*.

 

iv.                                   For the avoidance of doubt, if the Net
Asset Value of all Participant Accounts as of the relevant determination date
meets the applicable hurdle amount, the applicable rate will apply to the entire
amount in all Participant Accounts, not just amounts over the hurdle amount.

 

3.                                      Definitions.  For purposes of this
Appendix, the following definitions will apply:

 

a.                                      “Trading Profits” means, with respect to
a Participant Account, the Gross Asset Value of such Participant Account as of
the end of the applicable fiscal period minus the beginning Net Asset Value of
such Participant Account for such fiscal period minus the Management Fees
accrued in respect of such Participant Account for such fiscal period.

 

b.                                      “New Trading Profits” means, with
respect to a Participant Account, as of any date, an amount equal to, for the
period since the last period end for which an Incentive Fee was paid with
respect to such Participant Account (or if no Incentive Fee was paid, the date
such Participant Account was created) as:

 

i.                                          Trading Profits during that period
with respect to such Participant Account plus;

 

ii.                                       the total amount of Carry Forward Loss
Adjustments during that period with respect to such Participant Account
determined as set forth below minus;

 

iii.                                    the total amount of Carry Forward Profit
Adjustments during that period with respect to such Participant Account
determined as set forth below.

 

c.                                       If the New Trading Profits with respect
to a Participant Account as of any date are negative, the amount thereof shall
be the “Carry Forward Loss” as of such date;

 

d.                                      If the New Trading Profits with respect
to a Participant Account as of any date are positive, the amount thereof shall
be the “Carry Forward Profit”;

 

e.                                       In the event of a withdrawal from a
Participant Account pursuant to Section 5(a) at a time when the Participant
Account as of such time has a Carry Forward Loss in effect, the

 

E-2

--------------------------------------------------------------------------------


 

“Carry Forward Loss Adjustment” at such time with respect to such Participant
Account shall be equal to an amount determined by multiplying the Carry Forward
Loss by a fraction, (x) the numerator of which shall be the amount withdrawn
from such Participant Account and (y) the denominator of which shall be the Net
Asset Value of such Participant Account prior to the reduction; and

 

f.                                        In the event of a withdrawal from a
Participant Account pursuant to Section 5(a) when the Participant Account has a
Carry Forward Profit in effect, the “Carry Forward Profit Adjustment” at such
time with respect to such Participant Account shall be equal to an amount
determined by multiplying the Carry Forward Profit by a fraction, (x) the
numerator of which shall be the amount withdrawn from such Participant Account
(net of any Incentive Fees then being paid) and (y) the denominator of which
shall be the Net Asset Value of such Participant Account prior to the reduction.

 

4.                                      Payment of Fees. After the close of
business of each calendar month, the Trading Advisor will calculate and record
all fees that may be due and payable according to this Agreement.  The Trading
Advisor will prepare an invoice setting forth the amount of Management and
Incentive Fees, if any, payable and will furnish such invoice to the Clearing
Broker, which will be directed to deduct and pay such fees to the Trading
Advisor directly from the Clearing Broker Account.  The Company agrees that
Management and Incentive Fees are due and payable within five (5) business days
of the date of an invoice.

 

E-3

--------------------------------------------------------------------------------


 

APPENDIX F

 

RISK FACTORS AND POTENTIAL CONFLICTS OF INTEREST

 

Any investor contemplating to participate in the Discus Program should carefully
review the following risk factors and conflicts of interest.

 

(i)             No Guarantee of Profit.  No assurance may be given that the
Discus Program will provide a positive return to investors. No assurance may be
either given that the trading program will not incur substantial losses.

 

(ii)          Speculative Nature of the Trading Program.  The Discus Program is
speculative and involves a high degree of risk.  There is no assurance that the
technical and risk management techniques utilized by the Trading Advisor, as
well as the investment decisions made by the Trading Advisor, will not expose an
account trading the Discus Program to risk of significant losses.  In addition,
the analytical techniques used by the Trading Advisor cannot provide any
assurance that the trading program will not be exposed to the risk of
significant trading losses if the underlying patterns of market behavior studied
by the Trading Advisor and which provide the basis for its statistical models
change in ways not anticipated by the Trading Advisor.

 

(iii)       Reliance on Technical Trading Systems.  Trading decisions made by
the Trading Advisor in connection with its trading methodology are based chiefly
on statistical modeling techniques and technical analysis as generated by the
Discus trading system.  The calculations which underlie the Trading Advisor’s
trading system, methods and strategies involve the extensive use of computers.
 The Trading Advisor directs the purchase or sale of investments in accordance
with computer-generated trading signals and information.  The use of a computer
in collating information or in developing and operating a trading method does
not assure the success of the method because a computer is merely an aid in
compiling and organizing trade information.  Accordingly, no assurance is given
that the trading decisions based on computer-generated information will produce
profits.

 

(iv)      Trading can be Highly Volatile.  Futures contracts, securities,
foreign exchange and derivatives can fluctuate widely in price due to a diverse
set of factors, including but not limited to domestic and international economic
and political events, fluctuations in domestic and international interest rates,
changing supply and demand issues, natural catastrophes, fiscal and monetary
controls and unpredictable changes in investor sentiment.

 

(v)         Trading Employs a High Degree of Leverage.  Because the margin
deposits required for futures, securities, foreign exchange and derivatives
trading are normally low, a small price movement in a futures, securities,
foreign exchange or derivatives position may result in an immediate and
substantial loss.

 

(vi)      Derivative Contracts May be Illiquid.  The Trading Advisor will
endeavor to trade in recognized regulated markets and with readily realizable
futures and options contracts.  However, it is not always possible to execute a
buy or sell order in a future or option at the desired price due to a lack of
liquidity in the markets.  Illiquidity may be caused by intrinsic

 

F-1

--------------------------------------------------------------------------------

 

market conditions (e.g., lack of demand) or extrinsic factors (e.g., changes in
monetary policies or exchange-imposed limits on daily permitted increase or
decrease in the price of traded instruments).  In such instances, the Trading
Advisor could be prevented from promptly liquidating unfavorable positions and
could thereby expose the trading program to losses.

 

Many futures exchanges limit daily price fluctuations in futures and options
contracts, in which case no trades may be executed at a price beyond the daily
limit.  Once the price of a particular futures and options contract has
increased or decreased its daily limit, positions in the futures and options
contract can be neither initiated nor liquidated unless traders are willing to
execute trades at or within the limit.  Futures and options prices have
occasionally moved the daily limit for several consecutive days with little or
no trading.  Similar occurrences in the future might prevent prompt liquidation
of unfavorable positions and result in substantial losses, which could exceed
the margin initially committed to such positions.  Even in the absence of a
limit price movement, it may occasionally not be possible to execute futures and
options trades at favorable prices if little trading in contracts is taking
place.  It is also possible that an exchange or a regulator may suspend or limit
trading in a particular contract, order immediate settlement of a particular
contract or order that trading in a particular contract be conducted for
liquidation only.

 

(vii)     Speculative Position Limits.  The US government and the US commodity
exchanges have established limits, referred to as “Speculative Position Limits”,
on the maximum net long or short position which any person may hold or control
in particular futures contracts or complex of contracts.  All of the positions
held by all accounts owned or managed by the Trading Advisor, will be aggregated
for the purposes of determining compliance with such limits.  Although the
Trading Advisor does not anticipate that this will be the case, it is possible
that trading positions may have to be liquidated in order to avoid exceeding
such limits.  Such modification or liquidation, if required, could adversely
affect an account following the Discus Program. Such Speculative Position limits
may also be implemented in other jurisdictions in the future.

 

(viii)    Forward Trading.  The Trading Advisor may enter into forward contracts
on currencies.  The market for trading of forward contracts on currencies is a
private market and not regulated.  Such forward contracts therefore differ
substantially from exchange traded futures and options contracts.  Forward
contracts have no speculative position limit; banks and dealers may limit
trading at their discretion with an account on the basis of their commercial
interests and credit exposure.  Furthermore, there are usually no limitations on
the daily price movements of forward contracts. Such forward transactions are
subject to credit risk as explained in the section “Counterparty Risks”.

 

(ix)      Currency Exposure.  Accounts trading the Discus Program are usually
denominated in US dollar.  The program will thus use the US dollar as its base
currency and will trade non-US dollar denominated instruments as well as US
dollar denominated instruments.  Accordingly, the value of an account may be
affected favorably or unfavorably by fluctuations in currency rates.  Although
the Trading Advisor will at the instruction of its clients undertake a currency
hedging policy, there is no guarantee that such a policy will be successful, in
whole or in part, and the costs of operating such policy will be borne by the
account holders.  Under the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 (“Dodd Frank”), various

 

F-2

--------------------------------------------------------------------------------


 

restrictions have been imposed on persons trading foreign exchange not on
regulated exchanges for the account of retail investors and has imposed
additional requirements on commodity pools that may engage in such foreign
exchange transactions in the over-the-counter markets.  Although final
rules implementing and interpreting the changes have not yet been published, the
changes to the definitions of “eligible contract participant” could have an
adverse impact on an Account if it will no longer qualify as an “eligible
contract participant” after the change becomes effective.

 

(x)       Past Performance.  Past performance of the Trading Advisor is not
necessarily indicative of future results.  The trading program is based on
statistical methods for determining position weights in future contracts and
currencies.  No assurances can be made that the Discus Program will generate
returns also in the future and that the methods of the Trading Advisor will
perform also in future market conditions.

 

(xi)      Concentration of Investments.  Although the Trading Advisor will
endeavor to maintain a diversified portfolio, the program may hold a few,
relatively large futures or currency positions in relation to the capital of an
account.  Consequently, a loss in any such position could result in significant
losses to an account and a proportionately higher reduction in the Net Asset
Value of an account than if the account’s capital had been spread among a wider
number of positions.

 

(xii)     Trading Costs.  The Discus Program may engage in a high rate of
trading activity resulting in correspondingly high brokerage costs being
incurred.

 

(xiii)            Computer Systems Failures.  The Discus Program generates a
high volume of trades that can only be processed using a fully automated trading
infrastructure.  The trading program is thus highly dependent on the proper
functioning of the IT systems and processes of the Trading Advisor, the
Counterparties, any administrator, any clearing brokers, exchanges, data
providers, service providers and market infrastructure.  In addition, the
trading program is highly dependent on establishing reliable electronic
communication links between the above parties.

 

Accordingly, any IT or communication systems failure at any of the above parties
or their respective contractors could lead to errors, delays or disruptions in
the trading process.  Any such errors, consequential errors, delays or
inabilities to trade (even for a short period), could, in certain market
conditions, cause an account to experience significant losses or to miss
significant trading opportunities.

 

In addition, any IT or communication systems failure could lead to materially
detrimental consequences for an account trading the Discus Program including
holding erroneous positions, experiencing significant trading losses, failing to
comply with trading limits and regulations as well as failing to comply with
risk limits.

 

(xiv)           Tax and Regulatory Change.  The tax consequences to an account,
the ability of the Trading Advisor to make investments for an account as a
foreign investor in certain markets, and the ability of the Trading Advisor to
repatriate assets including any income and profit earned on assets are based on
existing regulations, which are subject to change through legislative, judicial
or administrative action in the various jurisdictions in which the trading
program may

 

F-3

--------------------------------------------------------------------------------


 

operate.  It is recommended that an investor seek advice from his tax adviser
before opening an account as to the potential tax consequences of an investment.
NO ADVICE IS BEING PROVIDED AND NO REPRESENTATIONS HAVE BEEN OR ARE BEING MADE
(AND NONE SHALL BE INFERRED) BY THE TRADING ADVISOR OR ANY OF ITS AFFILIATES
WITH RESPECT TO THE TAX CONSEQUENCES OF AN INVESTMENT IN THE DISCUS PROGRAM OR
OF ANY INVESTMENTS OR TRANSACTIONS ENTERED INTO BY THE TRADING ADVISOR FOR THE
ACCOUNT.  AN INVESTOR MUST SEEK AND RELY ON THE ADVICE OF HIS OWN TAX ADVISER
BEFORE OPENING AN ACCOUNT AS TO THE POTENTIAL TAX CONSEQUENCES OF AN INVESTMENT.

 

(xv)              Counterparty Risks.  An account trading the Discus Program is
a party to brokerage, clearing and swap agreements with the Broker, Give-Up
Broker or other counterparties (herein collectively “Counterparties”).  The
default of any Counterparty on any obligation to an account could have a
material adverse consequences. Some of the markets in which the trading program
effects its transactions are “over-the-counter” or “interdealer” markets.  For
example, swaps, OTC options and other custom instruments are subject to the risk
of non-performance by the swap or option counterparty.  The participants in such
markets are typically not subject to credit evaluation and regulatory oversight
as are members of “exchange-based” markets.  This may expose an account to the
risk that a counterparty will not settle a transaction in accordance with its
terms and conditions because of a dispute over the terms of the contract
(whether or not bona fide) or because of a credit or liquidity problem, thus
causing a client to suffer a loss.  Such “counterparty risk” is accentuated for
contracts with longer maturities where events may intervene to prevent
settlement, or where an account has concentrated its transactions with a single
or small group of counterparties.  In addition, an account may also be subject
to the risk of the failure of any of the exchanges on which an option or futures
contract trades or of the related clearinghouses.

 

Because the performance of forward contracts on currencies is not guaranteed by
an exchange or clearinghouse, forward trading may be subject to the risk of the
inability or refusal to perform with respect to such contracts on the part of
the principal or agents through which the Trading Advisor may trade.

 

(xvi)           Conflicts of Interest.  The Trading Advisor will not be devoting
its time exclusively to the management of one account.  In addition, the Trading
Advisor will perform similar or different services for other clients and may
sponsor or establish other investment vehicles as well as act as an investor in
certain accounts.  The Trading Advisor, therefore, will have conflicts of
interest in allocating management time, services and functions between the its
clients.  The Trading Advisor will, however, endeavor to achieve a fair
allocation of its management time, services, functions and investment
opportunities between its clients.

 

The Trading Advisor may have conflicts of interest when allocating investment
opportunities among clients.  However, when making investments where a conflict
of interest may arise, the Trading Advisor will endeavor to act in a fair and
equitable manner amongst its clients.  Specifically, when several clients of the
Trading Advisor seek to purchase or sell the same futures or options, the
Trading Advisor will allocate such transactions in compliance with CFTC rules. 
The Trading Advisor has included trade allocation functions in the design of its

 

F-4

--------------------------------------------------------------------------------


 

automated trading systems to seek to fairly allocate trades across all of its
clients participating in the Discus Program.

 

(xvii)   Risks Associated with Incentive Fee.  The compensation arrangements
provide for an Incentive Fee to be paid to the Trading Advisor.  The existence
of the Trading Advisor’s Incentive Fee may create an incentive for the Trading
Advisor to make more speculative investments on behalf of an account than it
would otherwise make in the absence of such performance-based compensation.

 

The foregoing list of risk factors and potential conflicts of interest does not
purport to be a complete explanation of the risks and conflicts involved in
trading commodities and investment in the Account.

 

(xviii)     CTA Risks. The risk of loss in trading commodities can be
substantial.  You should therefore carefully consider whether such trading is
suitable for you in light of your financial condition.  In considering whether
to trade or to authorize someone else to trade for you, you should be aware of
the following additional commodities related risks:

 

(a)   If you purchase a commodity option you may sustain a total loss of the
premium and of all transaction costs.

 

(b)   If you purchase or sell a commodity future or sell a commodity option, you
may sustain a total loss of the initial margin funds and any additional funds
that you deposit with your broker to establish or maintain your position. If the
market moves against your position, you may be called upon by your broker to
deposit a substantial amount of additional margin funds, on short notice, in
order to maintain your position.  If you do not provide the requested funds
within the prescribed time, your position may be liquidated at a loss, and you
will be liable for any resulting deficit in your account.

 

(c)   Under certain market conditions, you may find it difficult or impossible
to liquidate a position.  This can occur, for example, when the market makes a
“limit move”.

 

(d)   The placement of contingent orders by you or your trading advisor, such as
a “stop-loss” or “stop-limit” order, will not necessarily limit your losses to
the intended amounts, since market conditions may make it impossible to execute
such orders.

 

(e)   A “spread” position may not be less risky than a simple “long” or “short”
position.

 

(f)    The high degree of leverage that is often obtainable in commodity trading
can work against you as well as for you.  The use of leverage can lead to large
losses as well as gains.

 

(g)   In some cases, managed commodity accounts are subject to substantial
charges for management and advisory fees.  It may be necessary for those
accounts that are subject to these charges to make substantial trading profits
to avoid depletion or exhaustion of their assets.  This disclosure document
contains a complete description of each fee to be charged to your account by the
commodity trading advisor.

 

F-5

--------------------------------------------------------------------------------


 

(h)   You should also be aware that the commodity trading advisor may engage in
trading foreign futures or options contracts.  Transactions on markets located
outside the united states, including markets formally linked to a united states
market, may be subject to regulations which offer different or diminished
protection.  Further, united states regulatory authorities may be unable to
compel the enforcement of the rules of regulatory authorities or markets in
non-united states jurisdictions where your transactions may be effected.  Before
you trade you should inquire about any rules relevant to your particular
contemplated transactions and ask the firm with which you intend to trade for
details about the types of redress available in both your local and other
relevant jurisdictions.

 

(i)    The commodity trading advisor is prohibited by law from accepting funds
in the trading advisor’s name from a client for trading commodity interests. 
You must place all funds for trading in this program directly with a futures
commission merchant.

 

(xix)           Risks of Foreign Exchange Trading. The risk of loss in forex
trading can be substantial. You should therefore carefully consider whether such
trading is suitable for you in light of your financial condition. In considering
whether to trade or to authorize someone else to trade for you, you should also
be aware of the following additional risks of forex trading:

 

(a)   Forex transactions are not traded on an exchange, and those funds
deposited with the counterparty for forex transactions may not receive the same
protections as funds used to margin or guarantee exchange-traded futures and
options contracts. If the counterparty becomes insolvent and you have a claim
for amounts deposited or profits earned on transactions with the counterparty,
your claim may not receive a priority. Without a priority, you are a general
creditor and your claim will be paid, along with the claims of other general
creditors, from any monies still available after priority claims are paid. Even
customer funds that the counterparty keeps separate from its own operating funds
may not be safe from the claims of other general and priority creditors.

 

(b)   The high degree of leverage that is often obtainable in forex trading can
work against you as well as for you. The use of leverage can lead to large
losses as well as gains.

 

(xx)              Trading for Multiple Accounts. The Trading Advisor acts for
several different accounts. While it believes that it allocates trades and
opportunities in accordance with law and fairness, there may be occasions when
the allocations are not pro rata or an allocation cannot be made to all
Accounts. Further, the Trading Adviser will most likely have to aggregate the
positions of all of its clients when determining the applicability of
speculative position limits, which could limit the potential trading more than
if the Trading Advisor only managed the Company’s Account.

 

F-6

--------------------------------------------------------------------------------


 

APPENDIX G

 

SUMMARY EXECUTION, SOFT COMMISSION POLICY AND OTHER EU MATTERS.

 

SUMMARY EXECUTION POLICY

 

Capital Fund Management SA (“we”) directs all trading on your behalf
electronically.(1)  Such electronic trading requires the availability of a
certain infrastructure, which may only be maintained with a limited number of
counterparties. We will thus conduct all your trading electronically as members
of exchanges or other execution venues or with a few executing brokers that we
have established electronic links with. We shall use our reasonable endeavors to
select the best executing venue for your trades.

 

We shall use our reasonable endeavors to select the best executing brokers for
setting up such electronic links as described in our “Execution Policy”.  The
Execution Policy specifies, amongst other things, that when selecting such
electronic brokers we will consider commissions, exchange fees, clearing fees,
taxes, the quality of execution and likelihood of settlement.

 

The Execution Policy also specifies that we will consider quality of technology
and operations, regulation, regulatory capital and creditworthiness in selecting
counterparties.

 

SUMMARY SOFT COMMISSION POLICY

 

We have a policy not to accept any soft commissions that are outside the U.S.
SEC 28(e) safe-harbour except when such arrangements are designed to enhance the
quality of the service to clients and do not impair our ability to act in the
best interest of our clients.

 

Our corporate policy is that the firm and any of its officers, employees or
agents shall not in any manner solicit inducements from counterparties nor
accept any inducements which are in monetary form.  The firm may only accept
benefits from counterparties in the form of services, which are for the benefit
of our clients.

 

SUMMARY MARKET MANIPULATION POLICY

 

We have a policy not to develop trading systems that can be deemed to manipulate
markets.

 

MIFID TRADE REPORTING

 

Under MiFID Rules, we are obliged to inform the Authorités des Marchés
Financiers (“AMF”) about certain transactions. In particular, we are obliged to
send transaction reports to the AMF regarding certain trades in securities or
derivatives where we are trading on your behalf as a member of an exchange in a
European member state.

 

--------------------------------------------------------------------------------

(1) Except during extraordinary circumstances such as in an emergency situation.

 

G-1

--------------------------------------------------------------------------------
